                                 Case 2:19-cv-00905-GMN-BNW Document 35 Filed 01/21/20 Page 1 of 2



                       1        Z. KATHRYN BRANSON, ESQ., Bar # 11540
                                LITTLER MENDELSON, P.C.
                       2        3960 Howard Hughes Parkway
                                Suite 300
                       3        Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                       4        Fax No.:     702.862.8811
                                Email: kbranson@littler.com
                       5
                                Attorneys for Defendant
                       6        WALMART STORES INC.

                       7

                       8                                       UNITED STATES DISTRICT COURT
                       9                                              DISTRICT OF NEVADA
                    10

                    11         ESTRELLITA FRAN POWELL-
                               DEMISON,
                    12                                                            Case No. 2:19-cv-00905-GMN-BNW
                                                  Plaintiff,
                    13                                                            STIPULATION AND ORDER TO
                               vs.                                                DISMISS ACTION WITH PREJUDICE
                    14
                               WALMART STORES, INC. d/b/a
                    15         WALMART, DOES I though X, inclusive,
                               and ROE CORPORATIONS I through X,
                    16         inclusive,

                    17                            Defendant.

                    18

                    19                Defendant WALMART STORES, INC. (“Defendant”) and ESTRELLITA FRAN POWELL-

                    20         DEMISON (“Plaintiff”), by and through their respective counsel of record, hereby stipulate and agree

                    21         to the dismissal of this action in its entirety, with prejudice, with each party to bear its own costs and

                    22         attorney’s fees.   The parties agree that neither party shall be deemed to be a prevailing party in this

                    23         ///

                    24         ///

                    25         ///

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                 Case 2:19-cv-00905-GMN-BNW Document 35 Filed 01/21/20 Page 2 of 2



                       1       action and that neither party will file for an award of attorney’s fees or costs pursuant to any rule,

                       2       statute, or law, whether local, state, or federal, in any forum that would be available.

                       3

                       4       Dated: January 21, 2020                                Dated: January 21, 2020
                       5       Respectfully submitted,                             Respectfully submitted,
                       6

                       7       /s/ Kristina S. Holman, Esq._________
                               KRISTINA S. HOLMAN                                  Z. KATHRYN BRANSON, ESQ.
                       8       HOLMAN LAW OFFICE                                   LITTLER MENDELSON, P.C.

                       9       Attorney for Plaintiff                              Attorneys for Defendant
                               ESTRELLITA FRAN POWELL-DEMISON                      WALMART INC.
                    10

                    11

                    12
                                                                            IT IS SO ORDERED.
                    13
                                                                                       21 day of January, 2020.
                                                                            Dated this ____
                    14

                    15
                                                                            _____________________________________
                    16                                                      Gloria M. Navarro, District Judge
                                                                            UNITED STATES DISTRICT COURT
                    17

                    18

                    19
                               4840-3805-9695.1 080000.4020

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
